 
  
  

      
    
   

(lf known)

   

Fill in this information to identify your case'.

United States Bankruptcy Court for the : EASTERN DlSTRlCT OF WlSCONSlN

Case Number //

 
 
    

' ‘ ith
owen Juan\ta Verd\ne LSr\~: a
' 35 am
Firsmame M|ddleName [\ Check if this is an amended
m 2 //// ' low the
|(DS:ousoerit filing) First Name Middle Name Lasl Name p\an‘ and hst be

sectionso f the plan that have
been changed

__,/

//

 

 

Official l'-'orm Plan for the
Eastern District of Wisconsin

Chapter 13 Flan

10/17

To Debtors

To Creditors

This form sets out options that may he appropriate in some cases, but the presence of an option on the form does not
mean that the option is necessarily appropriate for you. Plans that do not comply with local rules and judicial rulings
may not be conflrmable. Nothing in this plan controls over a contrary court order.

TH|S FORM PLAN MAY NOT BE ALTERED OTHER THAN THE NDNSTANDARD PROVIS|ONS lN PARTB BELOW.
Nonstandard provisions set out elsewhere in this plan are ineffective

ln the following notice to creditors, you must check each box that applies.

Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.

You should read this plan carefully and discuss it with yo

ur attomey. lf you do not have an attorney, you may wish to consult
one.

lf you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to

confirmation The objection must be filed within 28 days of the completion of the Section 341 Meeting of Credito
timely objection constitutes acceptance of the plan and its term

court may conhrm this pla

rs. Failure to tile a
s. The court will schedule a hearing on any timely filed objections The
n without further notice if no objection to confirmation is filed. ln addition, a timely proof of claim

must be
filed in order to receive payments from the trustee under this plan.

 

Note to Secured Creditors:

lf your secured claim is not provided for in Part3 below, no funds Will be disbursed to you by the trustee
on your secured claim,

The following matters may be of particular importance Debtors must check one box on each line to state whether or not the plan

includes each of the following items. lf an item is checked as “Not included " or if both boxes

are checked, the provision will
be ineffective even if otherwise provided for in the plan.

 

 

 

 

 

1-1 A limit on the amount of a secured claim, set out in Section3.2, which may result in a partial \::l included - Not lncluded
payment or no payment at all to the secured creditor

1-2 Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set out in l___\ lncluded - Not lncluded
Section 3.4

1-3 Nonstandard provisions, set out in Part8 - lncluded |:l Not included

 

 

 

 

ED Wis. Form P|an Record # 790833

Chapter 13 Plan Page 1

Case 19-20735-bh| Doc 5 Filed 01/28/19 Page 1 of 7

Debtor 1 Juanita Verdine Smith Case Number (if known)

First Name Midd|e Name Lasl Name

milan Payments and Length of Plan

2.1 Debtors(s) will make regular payments to the trustee as follows:

$ 1,125.00 per month for 60 months

 

The plan may not provide for payments over a period that is longer than 60 months.

For OVER median income debtors, the plan term must be60 months or a shorter period that is sufficient to pay allowed nonpriority
unsecured claims in full.

For UNDER median income debtors, the debtor(s) must make sufficient periodic or other payments to enable the trustee to make the
payments to creditors stated in this plan, regardless of the number of months indicated in this part of the plan. Thirty-six or more
months after conflrmation, the plan’s term will end when all holders of allowed nonpriority unsecured claims have received the payment
amount or percentage stated in Part5. Prior to 36 months after contirmation, the plan term will end when all holders of allowed claims
have received the payment required by the plan and holders of nonpriority unsecured claims have been paid in full. The plan term will
not end earlier than stated in this Part2 if there is a creditor listed in§ 4.5 of this plan that Will receive less than full payment of its claim
under 11 U.S.C. §§ 1322(a)(4) and 507(a)(1)(B).

2.2 Regular payments to the trustee will he made from future income in the following manner:

Check all that apply.
l:\ Debtor(s) will make payments pursuant to a payroll deduction order.
- Debtor(s) will make payments directly to the trustee.

Please note: Debtors are responsible for any payments set forth in the plan or confirmation order that are not withheld under a
payroll deduction order

2.3 income tax refunds

The debtor(s) will supply the trustee with a copy of each federal and state income tax return filed during the plan term within14 days of filing any
retum. The tax refunds received by the debtor(s) must be accounted for on Schedules l and J and, if applicable, Form22-C-2.

2.4 Additional payments.
Check one.

- None. lt “None" is checked, the rest of§ 2.4 need not be completed or reproduced

2.5 The total amount of estimated payments to the trustee provided for in §§ 2.1 and 2.4 is $ ___ 67,500 0.

mTreatment of Secured C|aims

3.1 Maintenance of payments and cure of defau|t, if any.

Check one.

- None. |f “None” is checked, the rest of§ 3.1 need not be completed or reproduced.

3.2 Request for valuation of security, payment of fully secured claims, and modification of undersecured claims Check one.

- None. lf “None" is checked, the rest of § 3.2 need not be completed or reproduced.

3.3 Secured claims excluded from 11 U.S.C. § 506.
Check one.

|:l None. lf “None” is checked, the rest of § 3.3 need not be completed or reproduced.

ED Wis. Form Plan Recnrd # 790833 Chapter 13 Plan Page 2

Case 19-20735-bh| Doc 5 Filed 01/28/19 Page 2 of 7

Debtor 1 JUanita Ve"dine Smith Case Number (ifknown)
First Name Middle Name Last Name

 

-The claims listed below were either:

(1) incurred within 910 days before the petition date and secured by a purchase money security interest in a motor vehicle acquired for the
personal use of the debtor(s), or

(2) incurred within 1 year of the petition date and secured by a purchase money security interest in any other thing of value.

These claims will be paid in full under the plan with interest at the rate stated below. These payments will be disbursed by the trustee. The claim
amount stated on a proof of claim filed before the filing deadline under Bankruptcy Rule3002(c) or 3004 controls over any contrary amount
listed below.

lf no entry is made in the interest rate column, the proof of claim controls the rate of interest lf no interest rate is listed in the plan or proof of
claim, no interest will be disbursed by the trustee The trustee will disburse amounts listed under the Monthly plan payment column in equal
monthly payments. lf no amount is listed in Monthly plan payment column, the trustee will disburse payments pro rata with other creditors of the
same class. lf the court orders relief from the automatic stay as to any item of collateral listed in this paragraph, the trustee Will cease
disbursement of all payments under this paragraph as to that collateral, and the plan will be deemed not to provide for all secured claims based
on that collateral.

The holder of any claim listed below as having value in the Amount of claim column will retain the lien on the property interest of the debtor(s) or
the estate(s) until the earlier of:

(a) payment of the underlying debt determined under nonbankruptcy lawl or

(b) discharge of the underlying debt under 11 U.S.C. § 1328, at which time the lien will terminate and be released by the creditor.

 

 

Name of Creditor Collateral Amount of interest Monthly plan Estimated total
claim rate payment payments by trustee

Jefferson Financial 2014 Nissan Sentra with over 80,000 $ 11-500-00 7-50 % $ $ 13,347
FC miles

l:l

l:l
NEW Orleans 2016 Hyundai Santa Fe with over $ 271500 7-50 % $ $ 31,916
FFemens F 50,000 miles

l:l

l:l

3.4 Lien avoidance.
Check one.

- None. lf “None” is checked, the rest of § 3.4 need not be completed or reproduced.

3.5 Surrender of collateral.
Check one.

i:l None. lf “None” is checked, the rest of§ 3.5 need not be completed or reproduced

- The debtor(s) elect to surrender to each creditor listed below the collateral that secures the creditor’s claim. Entry of an order conhrming
this plan immediately (1) terminates the stay under 11 U.S.C. § 362(a) as to the collateral only, and(2) terminates the stay under 11
U.S.C. § 1301; additionally,(3) the collateral is deemed abandoned under11 U.S.C. § 554(b).Any allowed unsecured claim resulting
from the disposition of the collateral is provided for in Part5 below.

Name of creditor collateral

HOME Point Financial C 2324 Cambridge Dr. La Place LA 70068

NEW Orleans Firemens F 2015 Ford Focus with over 45,000 miles

3.6 Pre-confinnation adequate protection payments.
Check one.

I:i None. lf “None” is checked, the rest of§ 3.6 need not be completed or reproduced

ED Wis. Form Plan Record # 790833 Chapter 13 Plan Page 3

Case 19-20735-bh| Doc 5 Filed 01/28/19 Page 3 of 7

Dethr 1 Juanita Verdine Smith Case Number (if known)

First Name Middle Name Lasl Name

- Secured creditors who are entitled to pre-confirmation adequate protection payments on personal property under11 U.S.C. § 1326(a) must
file a claim to receive such payments. Upon confirmation, the treatment of secured claims will be governed by the applicable paragraph
above. The principal amount of the claim will be reduced by the amount of adequate protection payments disbursed by the trustee The
trustee will make the following monthly disbursements to creditors:

 

 

Name of creditor Collateral Month|y adequate protection payment amount
Jefferson Financial FC 2014 Nissan Sentra with over 80,000 miles $250.00
NEW Orleans Firemens F 2016 Hyundai Santa Fe with over 50,000 miles $250.00

 

 

m Treatment of Fees and Priority Claims

4.1 General
Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in§ 4.5, will be paid in full without
postpetition interest

4.2 Trustee’s fees

Trustee’s fees are governed by statute and may change during the course of the case but are estimated to be 6.00 % of plan payments; and
during the plan term, they are estimated to total $ 4,050.00_

4.3 AttomeYs fees

The balance of the fees owed to the attorney for the debtor(s) is estimated to be $ 3 210 .

__i___

4.4 Priority claims other than attomeYs fees and those treated in § 4.5. The priority debt amounts listed on a hled proof
of claim control over any contrary information or amounts listed in this section. Check one.

l:l None. lf “None” is checked, the rest of§ 4.4 need not be completed or reproduced

 

 

- The debtor(s) estimate the total amount of other priority claims to be $ 0.00 as listed below.
Name of creditor Estimated amount of priority'unsecured claim
illinois Department of Revenue $ 0.00
iRs Priority Debt $ 0.00

 

 

4.5 Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.

Check one.

- None. lf l“None” is checked, the rest of § 4,5 need not be completed or reproduced

mTreatment of Nonpriority Unsecured Claims

5.1 Nonpriority unsecured claims not separately classified.

Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata. lf more than one option is checked, the option
providing the largest payment will be effective Check all that apply.

|:i The sum of $
- 100 % of the total amount of these claims, an estimated payment of $ 15,445 .

lf the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid approximately $ O-U.O
Regardless of the options checked above, payments on allowed nonpriority unsecured claims Will be made in at least this amount.

5.2 Maintenance of payments and cure of any default on nonpriority unsecured claims. Check one.

- None. lf “None” is checked, the rest of§ 5.2 need not be completed or reproduced

5.3 Other separately classified nonpriority unsecured claims. Check one.

- None. lf “None” is checked, the rest of§ 5.3 need not be completed or reproduced

ED Wis. Form Plan Record # 790833 Chapter 13 Plan Page 4

Case 19-20735-bh| Doc 5 Filed 01/28/19 Page 4 of 7

Debtor 1 Juanita Verdine Smith

First Name Middle Name Lasl Name

Case Number (ifknown)

Executory Contracts, Unexpired Leases, and Post-Petition Claims Filed Under§ 1305

6.1 The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory contracts
and unexpired leases are rejected. Check one.

- None. lf “None” is checked, the rest of§ 6.1 need not be completed or reproduced

6.2 Post-petition claims filed under11 U.S.C. § 1305. Check one

- If any post-petition claims are filed under l 1 U.S.C. § 1305 during the term of this plan, the trustee will disburse no funds on that claim.

m lfany post-petition claims are filed under llU.S.C. § 1305 during the term of this plan, the trustee will disburse funds on the claim. Debtor(s)
will modify the plan if necessary to maintain plan feasibility

mesting of Property of the Estate

7.1 Property of the estate will vest in the debtor(s) upon
Check the applicable box.'

- plan confirmation.

entry of discharge (unless a debtor is not eligible for a discharge in which case property of the estate will vest in the debtor s) u on the filing of
p
the Notice of Plan Completion on the docket by the trustcc).

\:] other:

 

7.2 Order of distribution of available funds by the trustee after plan confirmation.

Regular order of disbursement after trustee fees:
Any equal monthly payments to secured creditors listed in Part 3, then
all attomey’s fees listed in § 4.3, then
all secured debt (paid pro rata) without equal monthly payments in Part3 and lease arrearages in§ 6.1, then
all priority debt (paid pro rata) under § 1322(3)(2) in §§ 4.4 and 4.5, then
all priority debt (paid pro rata) under§ 1322(3)(4) in § 4.5, then
all non-priority unsecured debt (paid pro rata) in Parl 5, then
any § 1305 claims in § 6.2.

Should the case be dismissed or converted to another chapter, the trustee will refund all funds on hand to the debtor(s).

1nstanding Plan Provisions

8.1 Check “None” or List Nonstandard Plan Provisions
l:l None. If “None” is checked, the rest of PartB need not be completed or reproduced

Under Bankruptcy Rule 3015(0), nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in the
Official Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective

The following plan provisions will be effective only if there is a check in the box “Included” in § 1.3.

Co-signer shall pay for the 2015 Ford Focus with New Orleans Firemens directly outside of the plan to protect
the co-signer.

ED Wis. Form Plan Record # 790833 Chapter 13 Plan Page 5

Case 19-20735-bh| Doc 5 Filed 01/28/19 Page 5 of 7

Debtor1 Juanita Verdine Smith Case Number (ifknown)
Firsl Name Middle Name Lasl Name

Signature(s):

9.1 Signatures of Debtor(s) and Debtor(s)' Attorney

/f the Debtor(s) do not have an attorney, the Debtor(s) must sign below,' othem/ise the Debtor(s) signatures are optiona/. The attorney for the Debtor(s), if

 

must sign bel[o?
X,M f/MML j%¢/ X
y Juanita Verdine Smith

oate; oated: Q[ /ZZ /2019

/)A'? /

Signature of Attorney\l‘oieDetJtt.‘)”7 r‘_/

 

By filing this document, each debtor, if not represented by an attorney, or the attorney for each debtor
also certifies that the wording and order of the provisions in this Chapter13 plan are identical to those
contained in the Official Form Plan for the Eastern District of Wisconsin, other than any nonstandard
provisions included in Part 8.

ED Wis. Form Plan Record # 790833 Chapter 13 Plan Page 6

Case 19-20735-bh| Doc 5 Filed 01/28/19 Page 6 of 7

Debtor 1 Juanita Verdine Smith Case Number (if known)

First Name Middle Name Lasl Name

Exhibit: Total Amount of Estimated Trustee P§y_ments

The following are the estimated payments that the plan requires the trustee to disburse. if there is any difference between the amounts set
out below and the actual plan terms, the plan terms control.

a. Maintenance and cure payments on secured claims (Part 3, Section 3.1 total) $ 0_00
b. Modified secured claims (Part 3, Section 3.2 total) $ 0.00
C. Secured claims excluded from 11 U.S.C. § 506 (Part 3, Section 3.3 total) $ 45,263
d. Judicial liens or security interests partially avoided (Part 3, Section 3.4 tota/) $ 0_00
e. Fees and priority claims (Part 4 tota/) $ 7,260
f. Nonpriority unsecured claims (Part 5, Section 5.1, highest stated amount) $ 14,977
g. Maintenance and cure payments on unsecured claims (Part 5, Section 5.2 total) $ 0.00
h. Separate|y classified unsecured claims (Part 5, Section 5.3 total) $ 0.00
i. Trustee payments on executory contracts and unexpired leases (Part 6, total) $ 0_00
]. Nonstandard payments (Part 8, total) $ 0.00
Total of lines a through j $ 67,500
ED Wis. Form Plan Record # 790833 Chapter 13 Plan Page 7

Case 19-20735-bh| Doc 5 Filed 01/28/19 Page 7 of 7

